Examiner’s Comments
Instant office action is in response to communication filed 1/26/2022.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 102 has been considered and is persuasive therefore the previously filed 35 U.S.C. 102 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-20 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “providing, by a client device, access to a network application hosted on a server, via which to acquire information; selecting, by the client device from a plurality of rules to determine whether to insert a watermark, at least one rule based at least on the network application; determining, according to the at least one rule, that the watermark is to be inserted to the information acquired via the network application; inserting, by the client device, responsive to the determining, the watermark to the information acquired via the network application; and displaying, by the client device, the information from the network application with the watermark.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Ford (US Pre-Grant Publication No: 2017/0142076 A1) teaches “In embodiments of the present invention improved capabilities are described for managing digital rights management (DRM) protected content sharing in a networked secure collaborative computer data exchange environment through a secure exchange facility managed by an intermediate organizational entity amongst users of a plurality of other organizational entities, wherein computer data content and 
Another art of record Kim et al. (US Pre-Grant Publication No: 2014/0247961) teaches “when an application is executed or a document is opened by a user's manipulation, it is determined whether a watermark is displayed based on a message generated from an operating system and screen watermark display policies, and when it is determined that the watermark is displayed, the watermark is displayed on a screen. According to the present invention, when the watermark is displayed on a screen, it is possible to provide a user with notification that corresponding content is important content or confidential content. Even when the screen is captured or is imaged using a camera, the watermark is displayed in the captured image or the imaged video. Therefore, it is possible to identify that the corresponding content is important content or confidential content. As a result, it is possible to increase user awareness of security.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492